               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

RASHAWN MCKINLEY,                            )
                                             )
                     Plaintiff,              )
                                             )
vs.                                          )          No. CIV-19-230-C
                                             )
OSAGE COUNTY JAIL, et al.,                   )
                                             )
                     Defendants.             )

             ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on the Report and Recommendation entered by

United States Magistrate Judge Shon T. Erwin on March 29, 2019. The Court file

reflects that, while Plaintiff has filed an additional Motion for Leave to Proceed in

Forma Pauperis, he has not filed any objection to the conclusions in the Report and

Recommendation. Therefore, the Court adopts the Report and Recommendation in its

entirety.

       Accordingly, the Report and Recommendation (Dkt. No. 6) of the Magistrate Judge

is adopted and this case is transferred to the United States District Court for the Northern

District of Oklahoma.

       IT IS SO ORDERED this 22nd day of April, 2019.
